UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1689


AUTOMOBILI LAMBORGHINI S.P.A.; AUTOMOBILI LAMBORGHINI
AMERICA, LLC; VOLKSWAGEN GROUP OF AMERICA, INC.,

                   Plaintiffs - Appellees,

             v.

JORGE ANTONIO FERNANDEZ GARCIA,

                   Defendant - Appellant,

             and

LAMBORGHINI LATINO AMERICA USA; ANTHONY CRUDUP; ROBERT
BRANER,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-00062-TSE-TCB)


Submitted: September 24, 2020                           Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Jorge Antonio Fernandez-Garcia, Appellant Pro Se. Monica Riva Talley, STERNE,
KESSLER, GOLDSTEIN & FOX, PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jorge Antonio Fernandez Garcia seeks to appeal the district court’s order accepting

the recommendation of the magistrate judge, granting in part Appellees’ motion for a

default judgment, and entering a default judgment against Garcia on six of the seven counts

of Appellees’ amended complaint. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). The district

court entered its order on May 21, 2020. * Garcia filed the notice of appeal on June 24,

2020. Because Garcia failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we deny leave to proceed in forma pauperis and dismiss

the appeal.




       *
         Although the court entered an amended order and judgment on June 16, 2020,
those filings did not toll the appeal period. See Fed. Trade Comm’n v. Minneapolis-
Honeywell Regul. Co., 344 U.S. 206, 211-12 (1952) (holding where judgment previously
entered has been reentered or revised in immaterial way, period in which to seek review of
judgment is not tolled).

                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          4